Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.
With regards to claim 1, applicants have submitted amendment to overcome prior art of record, namely Lin.  However, after consideration, examiner respectfully submits that the amendment is not sufficient to overcome Lin.
The amendment recites “the plurality of rods rotates the plurality of substrate while remaining stationary”.  Firstly, the examiner respectfully submits that this may bring up potential 35 USC 112, first paragraph, new matter issues since there is no indication or disclosure in the instant specification that the plurality of rods are “remaining stationary” while processing.
With regards to the prior art, the examiner respectfully submits that a different interpretation of can be taken from Lin that can anticipate the amended claim.  Details are shown below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Here, there is no explicit/implicit disclosure sufficient enough to demonstrate original ownership from original specification.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (Pub No. US 2020/0006093 A1, hereinafter Lin)
	With regards to claim 1, Lin teaches a substrate treatment apparatus comprising: 
a tank configured to store a liquid chemical with which a plurality of substrates are treated (see Fig. 2E, tank with liquid and plurality of substrates 202); 
a piping having an ejection port that ejects the liquid chemical or bubbles into the tank (see Fig. 2E, piping 205-1, 205-2); 
a plurality of rods that support the plurality of substrates in the tank (see Fig. 2E, plurality of rods 213-1, 213-2, supporting substrates 202); and 
a converter that is provided in the plurality of rods or the tank and that converts vibration applied to each substrate by the liquid chemical or the bubbles ejected from the piping into rotation in one direction around a center of the substrate as a rotational axis (see Fig. 4, also see ¶25-¶28, converter system provided wherein ejection stream causes wafers to rotate within the tank).
wherein the plurality of rods rotates the plurality of substrates while remaining stationary (see Fig. 2E, see ¶28-¶32, rollers 213-1 and 213-2 rotates the substrates that are stationary settling on rollers 213-1 and 213-2).

With regards to claim 6, Lin teaches the substrate treatment apparatus according to claim 1, wherein one or some of the plurality of rods are provided on an inner surface or a lid part of the tank (see Fig. 2E, rods 213-1 and 213-2 at least on inner surface of tank).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Izumi et al. (Pub No. US 2007/0221254 A1, hereinafter Izumi).
With regards to claim 2, Lin teaches teaching the substrate treatment apparatus according to claim 1, wherein the converter includes a plurality of recess portions provided along an arrangement direction of the plurality of substrates in each rod (see ¶25), but is silent teaching a plurality of elastic bodies provided in a bottom part of each recess portion and inclined in the one direction, the elastic bodies being in a shape of fins.
In the same field of endeavor, Izumi teaches a configuration in which the plurality of recess portions contain tetrafluororesins such as PTFE that has a degree of elasticity with a portion at an in incline and in a shape of “fins” (see Fig. 10, see ¶97-¶98).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate the claimed feature of having elastic bodies in order to provide water-repellent properties to completely allow more efficient drying as taught by Izumi.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Honda et al. (Pub No. US 2019/0172734 A1, hereinafter Honda).
With regards to claim 5, Lin is silent teaching the substrate treatment apparatus according to claim 1, wherein the piping has first piping that ejects the liquid chemical and second piping that ejects the bubbles, and a bubble generator that generates the bubbles is connected to the second piping.
In the same field of endeavor, Honda teaches a configuration in which first piping ejects liquid chemical and second piping ejects bubbles from a bubble generator (see ¶88, ¶136).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate ejection of bubbles and liquid chemical in order to create turbulence within the liquid for processing and movement as taught by Honda.

Allowable Subject Matter
Claims 17 and 18 are allowed.
Claims 3, 4, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML